Asch, J.,
concurs in the following memorandum: I agree with the affirmance for the reasons stated by Justice Gammerman. However, I would simply note that our decision in Corcoran v Ardra Ins. Co. (156 AD2d 70) does not conflict with the result reached herein. In Ardra, we found that the liquidation provisions of the Insurance Law were not invalidated or impaired by the provisions of the Federal Arbitration Act (9 USC § 1 et seq.) pursuant to the terms of the McCarranFerguson Act (15 USC § 1011 et seq.). In the instant matter, we deal with a different portion of the liquidation law and an entirely different Federal statute. In addition, as noted by Justice Gammerman in his decision [146 Misc 2d 558, 561], the McCarran-Ferguson Act was enacted by Congress with the *343specific intent of preserving previous case law and "[t]he paramount nature of the priority created in the Federal insolvency statute was upheld in the context of insurance company liquidation prior to the enactment of McCarran-Ferguson.”